Citation Nr: 1104788	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-03 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent 
from December 26, 2001 to March 8, 2005, and a disability rating 
in excess of 20 percent from March 9, 2005 for degenerative 
arthritis, valgus deformity of the right knee.

3.  Entitlement to a disability rating in excess of 50 percent 
for bilateral pes planus/plantar fasciitis.

4.  Entitlement to a temporary total evaluation for convalescence 
following right knee surgery on July 31, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to November 
1991.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in Honolulu, 
Hawaii and San Diego, California.  The Hawaii RO has jurisdiction 
of the claims folder.

In a September 2005 rating decision, during the pendency of this 
appeal, the San Diego RO granted a higher disability rating of 20 
percent for degenerative arthritis, valgus deformity of the right 
knee, effective March 9, 2005.  As higher schedular evaluations 
for this disability is possible, the issue of entitlement to a 
rating in excess of 20 percent for degenerative arthritis, valgus 
deformity of the right knee remains before the Board on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing before the undersigned 
in July 2010; a transcript of this hearing is of record. 

Of preliminary importance, because the claim for a higher rating 
for the Veteran's service-connected degenerative disc disease of 
the lumbar spine involves a request for a higher rating following 
the grant of service connection, the Board has characterized this 
claim in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for a previously service- 
connected disability). 


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability was 
manifested by flare ups on motion, symptoms such as pain, 
weakness, stiffness, and limited motion, but no symptoms 
approximating severe lumbosacral strain, severe limitation of 
motion, severe intervertebral disc disease, or ankylosis, nor 
does he experience incapacitating episodes totaling four to six 
weeks yearly.  No significant neurological abnormalities were 
objectively demonstrated.

2.  From December 26, 2001 to March 8, 2005, the right knee 
disability was manifested by pain, with extension from 0 to 140 
degrees and normal extension.

3.  From March 9, 2005, the Veteran's right knee disability is 
primarily manifested by pain and flexion of the right knee 
limited to 135 degrees and extension of 5 degrees.  Ankylosis, 
subluxation, lateral instability and malunion of the tibia and 
fibula with marked knee disability are not shown.

4.  Bilateral pes planus is assigned a 50 percent rating, the 
maximum rating authorized under Diagnostic Code 5276; there is no 
evidence that the Veteran's bilateral pes planus/plantar 
fasciitis has necessitated frequent periods of hospitalization 
and has resulted in marked interference with his employment, so 
as to merit extraschedular consideration.

5.  On July 31, 2007 the Veteran underwent right knee surgery; he 
was instructed to undergo physical therapy through October 2007; 
it was not shown that the knee was immobilized, it is not 
objectively indicated that he could not work, and there is no 
evidence that he needed aids to ambulate right after the surgery.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 &Supp. 
2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (prior to September 26, 2003), Diagnostic Code 
5293 (prior to September 26, 2003); and 5242 and 5243 (effective 
September 26, 2003, and currently). 

2.  The criteria for an evaluation in excess of 10 percent from 
December 26, 2001 to March 8, 2005, and a disability rating in 
excess of 20 percent from March 9, 2005 for degenerative 
arthritis, valgus deformity of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes, 5003, 5257, 5260, 5261 
(2010).

3.  The criteria for a disability rating in excess of 50 percent 
for bilateral pes planus/plantar fasciitis disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 
4.7, 4.31, 4.71a, Diagnostic Codes 5276 (2010). 

4.  The criteria for a temporary total disability rating based on 
the need for convalescence required as the result of right knee 
surgery in July 2007, have not been met.  38 C.F.R. §§ 3.102, 
4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's claim for a temporary total evaluation 
for convalescence following right knee surgery on July 31, 2007, 
the VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In this case all 
appropriate notice has been given and he has been told what kind 
of evidence would be needed to substantiate the claim.

Regarding the remaining claims, the RO provided notice to the 
Veteran in an October 2006 letter that explained what information 
and evidence was needed to substantiate a claim for increased 
ratings as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The letter also provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of the 
October 2006 letter, and opportunity for the Veteran to respond, 
the February 2010 supplemental statement of the case (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in March 2003, 
September 2005, October 2006, August 2008 and December 2009 that 
were fully adequate for the purposes of rendering this decision.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

I.  Entitlement to an initial disability rating higher than 20 
percent for degenerative disc disease of the lumbar spine.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. § 
4.45 (2010).  The intent of the schedule is to recognize painful 
motion with joint or pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2010).

The Board recognizes that the Court, in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and functional 
loss are additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45.  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  Within this context, a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that section 
4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2009); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or overlapping; 
the appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban v. Brown, 6 
Vet. App. at 262.

During the pendency of the Veteran's claim and appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002).  In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2010)).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
latter amendment and subsequent correction were made effective 
from September 26, 2003.

Where a law or regulation (particularly those pertaining to the 
Rating Schedule) changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, both 
the old and new versions must be considered.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The 
effective date rule established by 38 U.S.C.A. § 5110(g) (West 
2002), however, prohibits the application of any liberalizing 
rule to a claim prior to the effective date of such law or 
regulation.  The Veteran does get the benefit of having both the 
old regulation and the new regulation considered for the period 
before and after the change was made.  See Rhodan v. West, 12 
Vet. App. 55 (1998) (VA may not apply revised schedular criteria 
to a claim prior to the effective date of the pertinent amended 
regulations).

Accordingly, the Board will review the disability rating under 
the old and new criteria.  The RO evaluated the Veteran's claim 
under the old regulations in making its rating decision dated in 
April 2003.  The January 2005 statement of the case (SOC) 
evaluated the Veteran's claim using the old and new regulations.  
The Veteran was afforded an opportunity to comment on the RO's 
action.  Accordingly, there is no prejudice to the Veteran in our 
proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic 
or osteoarthritis), established by X- ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

The Board notes that the RO rated the Veteran's service- 
connected back disability under Diagnostic Code 5292 that 
evaluated limitation of motion of the spine and assigned a 20 
percent evaluation.  Under the old criteria, under Diagnostic 
Code 5292, limitation of motion in the lumbar spine was assigned 
a 40 percent rating when severe, and a 20 percent rating when 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), 
effective prior to September 26, 2003.

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 degrees.  
38 C.F.R. §4.71a, Plate V (2010).

Under the old regulations, effective prior to September 2003, 
under Diagnostic Code 5295, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion in a 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), effective prior to September 26, 2003.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or some 
of the above with abnormal mobility on forced motion.  Id.

Under the old regulations for Diagnostic Code 5293, in effect 
before September 23, 2002, a 20 percent evaluation was warranted 
for intervertebral disc syndrome if the disability was moderate 
with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), effective prior to September 23, 2002.  A 40 percent 
evaluation was assigned if it was severe with recurring attacks 
with intermittent relief.  Id.  An evaluation of 60 percent was 
warranted when the disability was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted for 
evaluating diseases and injuries of the spine.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 32,450) (June 
10, 2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5343 (2005)).  Under the revised criteria, lumbosacral or 
cervical strain is evaluated under Diagnostic Code 5237.

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 50 
percent evaluation is appropriate for unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  Id.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id. These evaluations are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Id. (This clearly implies 
that the factors for consideration under the holding in DeLuca v. 
Brown are now contemplated in the rating assigned under the 
general rating formula.) 

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate diagnostic code.  Id., Note (1).  
However, as discussed below, there is no showing that the Veteran 
objectively manifested neurologic symptoms as a consequence of 
his service-connected lumbar spine disorder.  Nor is there 
medical evidence of record to reflect that he had forward flexion 
of the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent evaluation under the regulations currently in effect.  
Ankylosis, whether favorable or unfavorable, involves fixation of 
the spine.  Id. at 51,457, Note (5).  Ankylosis has been defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992); Dorland's Illustrated Medical Dictionary 86 
(28th ed. 1994).

Under the old regulations, effective prior to September 26, 2003, 
Diagnostic Code 5289 provides that a 40 percent rating will be 
assigned for ankylosis of the lumbar spine at a favorable angle, 
and a 50 percent rating assigned for ankylosis at an unfavorable 
angle. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Under the revised regulations, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, or 
by combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation. However, the total medical evidence of 
record is entirely negative for any reference to a current 
diagnosis of intervertebral disc syndrome. These evaluations are 
for application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. Id.  See DeLuca v. 
Brown, supra. 

Factual Background and Analysis

The Veteran underwent a VA examination in March 2003.  It was 
noted that he had low back pain which radiated down to his right 
leg.  X-rays from July 2002 revealed disc space narrowing and 
degenerative arthritis.  Examination revealed no tenderness over 
his back or sciatic notches.  Deep tendon reflexes were normal 
and his gait was normal.  He had 80 degrees of flexion, 20 
degrees of extension, 10 degrees of right and left flexion and 20 
degrees of right and left rotation.  

The Veteran underwent a VA examination in September 2005.  He did 
not report flare-ups and had moderate stiffness and weakness.  He 
had mild spasm but his pain was severe.  His pain radiated down 
his right leg.  On examination, his gait, posture and symmetry 
were normal.  There was no evidence of spasms, atrophy or 
ankylosis.  Flexion was 0 to 90 degrees, extension was 0 to 30 
degrees, bilateral lateral flexion was 0 to 30 degrees and 
bilateral rotation was 0 to 30 degrees.  There was no additional 
loss of motion due on repetitive use due to pain, fatigue, 
weakness or lack of endurance.  The diagnosis was lumbar spine 
degenerative joint disease.

The Veteran underwent a VA examination in August 2008.  The 
examiner reported that the Veteran's back disability had no 
effect on his daily activities.  At rest, flexion was 0 to 65 
degrees, extension was 0 to 18 degrees, left lateral flexion was 
0 to 13 degrees, right lateral flexion was 0 to 12 degrees, left 
lateral rotation was 0 to 22 degrees and right lateral rotation 
was 0 to 55 degrees.  Following repetitive use, flexion was 0 to 
29 degrees, rotation was 0 to 18 degrees, left lateral flexion 
was 0 to 11 degrees, right lateral flexion was 0 to 14 degrees, 
left lateral rotation was 0 to 20 degrees and right lateral 
rotation was 0 to 41 degrees.  A sensory examination was normal.

The Veteran underwent a VA examination in December 2009.  The 
examiner noted that at first the pain was located in his low back 
and radiated to his right foot.  However, there has been no 
recent radiating pain.  The Veteran reported flare-ups 5 times a 
year where he could not even tie his shoes.  With flare-ups, 
there was no further loss of function due to fatigue, weakness, 
incoordination or speed.  Pain was the greatest cause of loss of 
function.  His back was numb in the lumbar spine area and there 
was weakness.  He used a cane occasionally with flare-ups.  He 
was unable to run, had difficulty with stairs and avoided both 
lifting and sports.  He had a slow shuffling gait but it was 
balanced with slight forward slump.  Forward flexion was 0 to 70 
degrees with pain between 50 and 70 degrees.  Extension was 0 to 
20 degrees with pain at 20 degrees.  Left and right lateral 
flexion was 0 to 20 degrees with slight pain at 20 degrees.  
Right and left lateral rotation was 0 to 30 degrees with no pain.  
With repetitive use, there was no further loss of range of 
motion.  Additionally, with repetitive use there was no further 
loss of function due to pain, fatigue, weakness, lack of 
endurance or incoordination.  With flare ups, there were further 
losses of range of motion as he became "pretty stiff".  With 
flare ups there was no further loss of function due to fatigue, 
weakness, speed or incoordination.  Pain was the greatest cause 
of loss of function.  There was no objective evidence of spasm, 
weakness or tenderness.  The sensory examination was within 
normal limits.  The diagnosis was severe degenerative disc 
disease at L5-S1, degenerative disc disease at L3-L4 and L5-L5 
and mild lower lumbar facet degenerative arthropathy.

The medical evidence of record confirms that the Veteran suffers 
from degenerative arthritis and disc disease of the lumbar spine 
with limitation of motion and pain.  The September 2005 VA 
examiner indicated that the Veteran had only moderate stiffness 
and weakness and the only problem being going up and down stairs.  
The evidence of record does not show that his symptoms equate to 
severe intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Objective medical findings reflect that the 
Veteran has no muscle atrophy or absent ankle jerk, has full 
muscle strength and normal reflexes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2002).

In addition, the Veteran's lumbar range of motion results 
documented in the evidence of record collectively reveal no more 
than moderate overall limitation of lumbar spine motion.  Range 
of motion findings on VA examinations during the period of the 
appeal note flexion no worse than 70 degrees with pain, lateral 
flexion no worse than 10 degrees and rotation no worse than 20 
degrees.  As such, the assignment of a maximum 40 percent rating 
for severe limitation of motion is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 (2002).

The Board notes that the August 2008 VA examination reported 
after repetitive motion that the lumbar range of motions were 
flexion from 0 to 29 degrees, rotation from 0 to 18 degrees, left 
lateral flexion from 0 to 11 degrees, right lateral flexion from 
0 to 14 degrees, left lateral rotation from 0 to 20 degrees and 
right lateral rotation from 0 to 41 degrees.  However, these 
ranges of motion are inconsistent with every other VA examination 
including the most recent December 2009 VA examination which 
found that there was no further loss of range of motion with 
repetitive use.  Additionally, the credibility of the August 2008 
examination report is further compromised by the fact that the 
examiner indicated that right lateral rotation from 0 to 41 
degrees.  The Board notes again that the normal range of motion 
of the thoracolumbar spine is lateral rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.  

Accordingly, the Board finds that the Veteran's lumbar spine 
disability does not warrant a rating in excess of 20 percent 
under Diagnostic Codes 5292 and 5293.  See 38 C.F.R. § 4.7 
(2010).  The Board has reviewed the rating criteria in effect 
prior to September 23, 2002, and finds that there is no basis 
upon which to award the Veteran a rating in excess of 20 percent.  
Other Diagnostic Codes for the lumbar spine, which might provide 
for a higher disability rating, are not applicable.  It is not 
contended nor shown that the Veteran's service-connected lumbar 
spine disability includes symptoms of severe lumbosacral strain, 
ankylosis, or fracture of the spinal vertebra.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5295 (2002).

The Board has reviewed the rating criteria in effect from 
September 23, 2002, and finds that there is no basis upon which 
to award the Veteran a rating in excess of 20 percent.  In this 
case, none of the evidence of record reflects that the Veteran 
has had an incapacitating episode due to his lumbar disability 
that required bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Consequently, rating upon the basis of incapacitating episodes is 
not appropriate.

Under the revised criteria for rating spine disabilities 
(effective September 26, 2003), the next higher (40 percent) 
rating requires thoracolumbar spine forward flexion limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Such limitations clearly are not shown, or 
approximated, at any time during the period of the appeal. See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 and 5242 (2010).

The Board has also considered whether the Veteran warrants a 
separate evaluation for any neurological manifestations.  The 
Board notes that the Veteran previously presented with complaints 
of pain radiating to his right leg.  However, no objective 
findings of radiculopathy were noted on examination.  In fact, 
multiple records show no motor, sensory, or any other 
neurological deficits.  Specifically, the March 2003, September 
2005, October 2008, and December 2009, VA examination reports 
show normal detailed motor, sensory and reflex examinations.

There is no evidence of other neurological symptoms (bladder or 
bowel disturbance, e.g.,) which would warrant a compensable 
rating, and a separate rating for neurological impairment is not 
warranted. 

Further, the Board finds that a higher rating is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Objective medical findings do not 
reflect that the Veteran has had any incapacitating episodes due 
to his lumbar disability that required bed rest prescribed by a 
physician and treatment by a physician.

The Board also finds that there is no basis for the assignment of 
any higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  Competent medical evidence reflects that the currently 
assigned 20 percent rating properly compensates him for the 
extent of functional loss resulting from any such symptoms.  
Although it was noted in the record that the Veteran exhibited 
pain on lumbar spine motion and had additional loss of motion due 
to pain, these findings have already been taken into 
consideration in the assignment of the current 20 percent rating.

For all the foregoing reasons, the Veteran's claim for 
entitlement to an initial rating in excess of 20 percent for a 
lumbar spine disability must be denied.  The Board has considered 
staged ratings, under Hart, supra, but concludes that they are 
not warranted.  

II.  Entitlement to a disability rating in excess of 10 percent 
from December 26, 2001 to March 8, 2005, and a disability rating 
in excess of 20 percent from March 9, 2005 for degenerative 
arthritis, valgus deformity of the right knee.

The Veteran's right knee disability is rated at a 10 percent 
disability rating from December 26, 2001 to March 8, 2005 and a 
20 percent disability rating from March 9, 2005 under Diagnostic 
Codes 5010-5262.

Under Diagnostic Code 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, is rated as 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010)).

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5260, limitation of flexion of either leg 
to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 
percent rating requires flexion limited to 45 degrees. A 20 
percent rating requires flexion limited to 30 degrees.  A maximum 
30 percent rating requires flexion limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2010)).

Under Diagnostic Code 5261, limitation of extension of either leg 
to 5 degrees warrants a noncompensable (0 percent) rating. A 10 
percent rating requires extension limited to 10 degrees.  A 20 
percent rating requires extension limited to 15 degrees.  A 30 
percent rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees.  A 
maximum 50 percent rating requires extension limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)).

Standard knee range of motion is from 0 degrees (extension) to 
140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II (2010)).

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  The VA General Counsel has further held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Factual Background and Analysis

The Veteran underwent a VA examination in February 2002.  The 
Veteran reported experiencing chronic pain in both knees.  He did 
not use braces, crutches or canes.  He had no limp.  All joints 
appeared normal without varus or valgus abnormality.  Range of 
motion was 0 to 140 degrees with no pain or crepitus.  

The Veteran underwent a VA examination in March 2003.  It was 
noted that X-rays demonstrated minimum degenerative changes 
bilaterally.  The diagnosis was degenerative arthritis of both 
knees.  

The Veteran underwent a VA examination in September 2005.  The 
range of motion was 0 to 140 degrees with no additional loss of 
motion on repetitive use.  The diagnosis was right knee pain with 
no significant valgus deformity.

An August 2006 treatment note reported that the Veteran had a 
history of right knee pain and for the past few months his knee 
had been locking on him.  On examination, range of motion was 5 
to 135 degrees and he did have some mild patellofemoral crepitus 
with positive bounce test.  There was no instability of the right 
knee.  The diagnosis was right knee horizontal cleavage tear of 
the medial meniscus with chondromalacia of the lateral facet of 
the patella, sublaxation and tilt.  

In July 2007, the Veteran underwent right knee partial medial and 
partial lateral meniscectomies.  

The Veteran underwent a VA examination in August 2008.  The 
examiner noted that the Veteran's gait was normal but that he had 
crepitus in his right knee and a 6 degree valgus deformity.  
Flexion was 0 to 114 degrees passive and 0 to 124 degrees active.  
Extension was 0 degrees before and after exercise.  There was no 
instability and the Drawer and McMurray tests were negative.

The Veteran underwent a VA examination in December 2009.  Since 
his July 2007 surgery, his knee had not given way or locked.  
There were no episodes of subluxation or dislocation.  He had 
poor endurance.  There was a little swelling with his knees.  He 
had flare-ups twice a week.  With flare-ups, there was further 
loss of range of motion.  There was no further loss of function 
due to pain, fatigue, speed or incoordination .  The losses of 
range of motion were mostly due to weakness and were slight.  
Range of motion was 0 to 140 degrees and extension was 0 degrees.  
Stability was normal as the McMurray and Lachmen tests were 
normal.

Period from December 26, 2001 to March 8, 2005

Considering the objective medical evidence of record in light of 
the above criteria, the Board finds that a rating in excess of 10 
percent for the Veteran's right knee from December 26, 2001 to 
March 8, 2005 is not warranted.

In order to receive a 20 percent evaluation or more, the evidence 
must show that there is limitation of flexion to at least 30 
degrees or limitation of extension to at least 15 degrees.  
However, both the February 2002 VA examination shows that the 
Veteran had normal range of motion from 0 to 140 degrees.  While 
the Board is aware of the Veteran's complaints of pain, the 
Veteran's pain is not shown by competent, objective evidence to 
be so disabling to warrant even the minimal compensable rating 
under Diagnostic Code 5260, much less the next higher, 20 percent 
rating under that diagnostic code.  The Board has also considered 
the effects of additional functional loss after repetitive use; 
however, limitation to the extent needed for an increased rating 
is simply not shown as a result of these factors.  In addition, 
as the Veteran has normal extension, there is no basis for 
assignment of separate ratings for limited flexion and extension.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating the Veteran's 
right knee disability from December 26, 2001 to March 8, 2005, 
but finds that no higher rating is assignable.  The Veteran never 
demonstrated or had been diagnosed with ankylosis, dislocated 
semilunar cartilage, or impairment of the tibia and fibula and 
there was no finding of instability.  Therefore, 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, and 5262 are not for 
application.

Period from March 9, 2005

Considering the objective medical evidence of record in light of 
the above criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's right knee from March 9, 2005 is not 
warranted.

To substantiate his claim for a disability rating in excess of 20 
percent for right knee disability, the evidence would need to 
show limitation of flexion of the leg to 15 degrees, limitation 
of extension of the leg to 20 degrees, some combination of 
limitation of flexion and extension of the right leg, or 
recurrent subluxation or lateral instability of the right knee.  
These levels of limitation are not shown by the competent medical 
evidence of record.  In fact, the most significant level of 
limitation was only 5 degrees of extension noted in an August 
2006 treatment note.  There are also no indications of 
instability.  Despite the evidence of a medial meniscal tear 
which required surgery, because nothing in the record shows 
significant recurrent subluxation or lateral instability, a 
separate rating under Diagnostic Code 5257 is also not in order.  
See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Regarding limitation of flexion of the right leg, the August 2006 
treatment note reported flexion of 0 to 135 degrees while all of 
the VA examinations noted normal flexion of 0 to 140 degrees.  
Such limitation does not rise to the level contemplated in the 30 
percent rating for limitation of flexion of the leg.

The Board has considered the applicability of DeLuca v. Brown, 8 
Vet. App. 202, including whether there is a basis for assigning a 
rating in excess of 20 percent due to additional limitation of 
motion resulting from pain or functional loss.  See 38 C.F.R. §§ 
4.40 and 4.45.  There is no question in this case that pain is a 
component of the Veteran's disability.  Nevertheless, the Board 
finds that the effects of pain reasonably shown to be due to the 
Veteran's service-connected knee disability and any additional 
functional loss on repetitive use are contemplated in the 20 
percent rating currently assigned.  The December 2009 VA examiner 
noted that the losses of range of motion that were mostly due to 
weakness and were slight.  Such findings do not indicate that a 
higher rating is warranted considering the effects of pain and 
repetitive use.

The Board has also considered rating the Veteran's right knee 
disability using other Diagnostic Codes; however, the Board finds 
no relevant Diagnostic Code(s) that would allow for an evaluation 
in excess of 20 percent for the Veteran's right knee disability.  
There is no indication that the veteran has ankylosis of the 
right knee or malunion of the tibia and fibula.  As such, a 
rating under Diagnostic Code 5256 or Diagnostic Code 5262 would 
not be appropriate. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262.

As such, a rating in excess of 10 percent from December 26, 2001 
to March 8, 2005, and a disability rating in excess of 20 percent 
from March 9, 2005 for degenerative arthritis, valgus deformity 
of the right knee is not warranted and the claim must be denied.



III.  Entitlement to a disability rating in excess of 50 percent 
for bilateral pes planus/plantar fasciitis.

The Veteran's bilateral pes planus/plantar fasciitis with 
bilateral ankle pain is currently evaluated at the maximum 50 
percent disability rating under Diagnostic Code 5276.  Under this 
code, a 10 percent rating is assigned for moderate unilateral or 
bilateral symptoms of pes planus to include weight bearing line 
over or medial to the great toe, inward bowing of the Achilles 
tendon, and pain on manipulation and use of the feet.  A 20 
percent (unilateral) or 30 percent (bilateral) rating is granted 
for severe symptoms of pes planus to include objective evidence 
of marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, or 
characteristic callosities.  A 30 percent (unilateral) or 50 
percent (bilateral) rating is warranted for pronounced symptoms 
to include marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2010). 

Factual Background and Analysis

The Veteran underwent a VA examination in March 2003.  The 
examiner noted that the Veteran had developed severe pes planus 
and significant plantar fasciitis.  He also had pain in his 
ankles when his pes planus became severe.  The diagnosis was pes 
planus, plantar fasciitis and a bilateral ankle condition with 
pain as likely as not secondary to his pes planus and knee 
conditions.

The Veteran underwent a VA examination in September 2005.  The 
diagnosis was bilateral pes planus.  It had no effect on his 
occupation as he was not employed.  The disability was moderately 
disabling on his ability to shop, do chores and recreate.  He 
also had right and left ankle pain and weakness.

The Veteran underwent a VA examination in October 2006.  The 
diagnosis was left and right ankle athralgia that affected his 
daily activities of doing chores, exercising and shopping.

A May 2007 X-ray for the right ankle demonstrated slight widening 
of the lateral aspect of the ankle mortise joint suggestion 
possible laxity of the lateral collateral ligament.  The 
diagnosis was ankle sprain and flat feet.

The Veteran underwent a VA examination in August 2008.  The 
diagnosis was bilateral pes planus and plantar fasciitis.  

The Veteran underwent a VA examination in December 2009.   X-rays 
of the bilateral ankles revealed no significant joint or bony 
abnormality.

The Board notes that the Veteran is receiving the maximum 50 
percent rating allowable under Diagnostic Code 5276 for bilateral 
flat feet.  The Board has found no other basis to assign a higher 
rating.  Additionally, the Board finds that the Veteran's 
complaints of pain in his feet are contemplated by the 50 percent 
disability rating which is already in effect throughout the 
rating period on appeal.

In considering whether the Veteran is entitled to higher ratings 
for his bilateral pes planus/plantar fasciitis, the Board has 
taken into account that the Veteran has bilateral ankle pain that 
have been determined to be as least as likely as not related to 
the Veteran's service-connected pes planus disability.  There is 
also a question of whether the Veteran has a current bilateral 
ankle disability as pain, numbness, and weakness, alone, without 
a diagnosed or identifiable underlying malady or disability, does 
not constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Regardless of whether a current disability exists or not, 
the Board has determined that the Veteran's current disability 
ratings for bilateral pes planus/plantar fasciitis adequately 
encompass and compensate the Veteran's bilateral ankle pain 
condition.  To assign a separate rating for the bilateral ankle 
pain disability would require a violation of the prohibition 
against pyramiding.  See 38 C.F.R. § 4.14. 

As the March 2003 VA examiner has indicated, the effects of the 
ankle condition are related to his pes planus disability.  Thus, 
the functional impact of any bilateral ankle disability is 
encompassed in the Veteran's disability ratings for his bilateral 
pes planus of the feet.  Accordingly, the Veteran's bilateral 
ankle disability does not lend itself to a distinct and separate 
disability evaluation without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2010).  That 
is, the bilateral ankle condition does not cause a different 
functional orthopedic or neurologic impairment, other than that 
contemplated by the ratings assigned, as discussed above.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disabilities warranted more than the 50 percent rating discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119 (1999).

Extraschedular Consideration

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§3.321(b)(1), which governs extraschedular ratings.  The evidence 
indicates that the Veteran is not currently employed, but prior 
to that worked as a maintenance technician, a census supervisor 
and a movie extra.  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards." 38 C.F.R. § 3.321(b)(1).  That is, 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  There had been no showing by the 
Veteran that the bilateral pes planus/plantar fasciitis in the 
past caused, or presently causes marked interference with 
employment or necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see 
also Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board finds that the disability picture 
presented by the Veteran's low back and right knee disabilities 
is appropriately contemplated by the rating schedule.  Indeed, 
higher evaluations are available, but the criteria for such 
evaluations have not been met.  Therefore, referral for 
consideration of an extraschedular evaluation is also not 
warranted here.  Thun.  

IV.  Entitlement to a temporary total evaluation for 
convalescence following right knee surgery on July 31, 2007.

Legal Criteria

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge (regular discharge or 
release to non-bed care) or outpatient release that entitlement 
is warranted under 38 C.F.R. § 4.30(a)(1), (2), or (3), effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.

Under 38 C.F.R. § 4.30(a), total ratings will be assigned if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight- bearing prohibited); or

(3) Immobilization by cast, without surgery, of one major joint 
or more

The Court has held that notations in the medical record as to the 
veteran's incapacity to work after surgery must be taken into 
account in the evaluation of a claim brought under the provisions 
of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).

Furthermore, the Court has noted that the term "convalescence" 
does not necessarily entail in-home recovery. 

Factual Background and Analysis

The Veteran contends that he should be awarded convalescent 
benefits as a result of his right knee surgery on July 31, 2007, 
as he claims that he underwent therapy until October and was 
unable to work during that time following the surgery. 

Private medical records indicate that the Veteran underwent right 
knee partial medial and partial lateral meniscectomies on July 
31, 2007.  There is no indication from the surgery report that 
physicians encountered any difficulties or complications during 
the procedure.  The postoperative diagnosis was right knee 
complex degenerative medial meniscal tear with a horizontal 
cleavage component and posterior horn flap tear, lateral meniscal 
tear involving the posterior horn with fraying and chondromalacia 
of the patella, grade 2 to grade 3, involving about 30 percent of 
the patella.  He was to get some physical therapy, but no 
specific restrictions were outline in the hospital records.

An August 2007 post-surgery clinic note from the physician who 
performed the surgery indicated that the Veteran had moderate 
discomfort of up to a 4 out of 10.  His wounds were well healed 
but he had mild swelling.  He was given a home exercise program 
and was instructed to continue with his physical therapy program.

A September 2007 post-surgery clinic note from the physician who 
performed the surgery indicated that the Veteran's pain was at a 
2 out of 10.  On examination, he had a positive Ober's test and 
tenderness to palpitation in the patellofemoral joint with a 
positive compression test.  He was instructed to continue with 
his home therapy exercise program and physical therapy, 
especially focusing on IT band stretching.

An October 2007 post-surgery clinic note from the physician who 
performed the surgery indicated that the Veteran's pain was down 
to a 2 out of 10 and was improving with a home exercise program.  
Examination showed that he still had a positive Ober's test with 
a tight IT band but the patellofemoral discomfort was less.  He 
was to continue with his home exercise program.

In a previous claim for compensation based on unemployability, 
the Veteran indicated that he had worked as a maintenance 
technician, a census supervisor and a movie extra.  At his 
hearing, he testified that when he last worked he was a 
supervisor.  He also testified that after his surgery he was in 
physical therapy until October which essentially precluded him 
from employment.  

Review of the record fails to reveal that he was kept from 
employment as a result of this surgery.  He was released the day 
of the surgery.  While it is true that he was given some 
direction as to physical therapy, there is nothing that suggests 
this physical therapy precluded employment.  He was not indicated 
to be in non-weight bearing status after the surgery, the joint 
was not immobilized, and no aids were needed to assist in 
ambulation.  While he had some pain and tightness, there is no 
showing that he was objectively precluded from employment.  It 
is, in short, not indicated that the surgery was so significant 
as to warrant any extended convalescence.  As such, a temporary 
total rating is not in order.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability rating higher than 20 
percent for degenerative disc disease of the lumbar spine is 
denied.

Entitlement to a disability rating in excess of 10 percent from 
December 26, 2001 to March 8, 2005, and a disability rating in 
excess of 20 percent from March 9, 2005 for degenerative 
arthritis, valgus deformity of the right knee is denied.

Entitlement to a disability rating in excess of 50 percent for 
bilateral pes planus/plantar fasciitis is denied.

Entitlement to a temporary total disability rating based on the 
need for convalescence because of right knee surgery following 
surgery in July 2007, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


